CM/ECF-GA Northern District Court                                    https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?108587387399732-...
                         Case 1:19-cv-04171-MHC Document 29 Filed 06/10/20 Page 1 of 1




                                                    1:19-cv-04171-MHC
                                                   Carnes v. Fannie's Inc.
                                                  Honorable Mark H. Cohen

                                    Minute Sheet for proceedings held In Chambers on 06/10/2020.


              TIME COURT COMMENCED: 3:40 P.M.
              TIME COURT CONCLUDED: 3:55 P.M.                       COURT REPORTER: Judith Wolff
              TIME IN COURT: 00:15                                  DEPUTY CLERK: Lynn Beck
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                 Jonathan Akins representing Fannie's Inc.
         PRESENT:                    John Christy representing Fannie's Inc.
                                     Matthew Herrington representing Suzanne R. Carnes
         PROCEEDING
                                     Telephone Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:                The Court conducted a telephone conference call at the request of the
                                     parties. The parties discussed discovery issues. The call was ended early
                                     as attorney Herrington was ill. Call is continued to tomorrow, Thursday,
                                     June 11 at 10:00 am.
         HEARING STATUS:             Hearing not concluded. Court adjourned and will reconvene at 10:00 am
                                     on June 11, 2020.




1 of 1                                                                                                               6/10/2020, 4:01 PM
